Mr. Justice Thomson, specially concurring: In my opinion there can be no doubt of the fact of the sufficiency of the allegations in this bill of complaint, under the sections of the Corporation Act referred to in the foregoing opinion, where the complainant is seeking the remedies provided for in those sections, as is clearly the case here. In my opinion the case of Brethorst v. Wylie, 205 Ill. App. 72, is not applicable to the verification of the bill of complaint in the case at bar. In the case cited, the person making the affidavit of verification stated that the matters and facts contained in the bill of complaint were true, except as to those “stated on his information and belief” and that as to those, he believed them to be true. It was there held that this verification was insufficient because no one could tell which facts in the bill were stated on the affiant’s own knowledge and which were stated on information and belief. In the case at bar the affidavit of verification is to the effect that the affiant has read the bill and knows the contents thereof, and that the same is true “except as to such matters and things which are alleged to be upon information and belief,” and that as to the latter, he believed them to be true. As stated by this court in Stirlen v. Neustadt, 50 Ill. App. 378, those matters in a bill of complaint which may be therein “stated” on information and belief can only be known by probing the pleader’s mind, but matters in the bill that are therein “stated to be” on information.and belief may be ascertained by examining the bill. The verification involved in the Brethorst case is of the former kind, the verification being to the effect that the matters alleged in the bill were true, except as to facts “stated” on information and belief. The verification involved in the case at bar is of the latter kind, being to the effect that the allegations in the bill are true, except as to those “stated to be” on information and belief. It is a simple matter to examine the bill and find out which allegations are therein specifically stated to be on information and belief. Of course, the omission of the word “therein” is unimportant. It is quite clear that no allegations are being referred to except those in the bill of complaint. Even where the verification to a bill of complaint is in the form used in the Brethorst case, it may, in my opinion, be sufficient, depending upon the phraseology of the bill of complaint. If, as pointed out in the foregoing opinion, a bill contained ten paragraphs, in eight of which there were direct allegations of fact, and in two of which the facts were alleged on information and belief, in my opinion, it may not reasonably be said that there could be any difficulty in ascertaining which facts in the bill were alleged on information and belief and which were not. If, however, we were obliged to construe a bill of complaint wherein all the allegations were made in the same manner, and no reference was made to information and belief, and the bill had a form of verification such as was involved in the Brethorst case, in my opinion, the verification would be insufficient. But, in the case at bar, we have a bill of complaint containing certain direct allegations of fact and also containing certain other allegations, which the bill states are alleged on information and belief. Then we have a verification in which the affiant makes oath that the contents of the bill are true, except as to those matters “which are alleged to be upon information and belief.” In my opinion, that verification is sufficient and I am' further of the opinion that even the cases cited are no authority to the contrary.